Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 10 had been preliminarily amended to require that DPTTC is added in a quantity equaling from 2 to 8 weight percent relative to the weight of the monomer(s).  The original disclosure does not support this limitation.  Rather, the amount of DPTTC ranges from 0.01 to 1.5 wt.% relative to the weight of the monomer component(s).  See original claim 10 and page 6, lines 17-20 of the Specification.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 3-10, 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Suau, WO 2015/079140 in view of Suau et al., U.S. Patent # 9,150,722 for the reasons outlined previously.
	As for amended claim 11, it is usually a goal in the formulation of dispersions/slurries to make them as concentrated as is practicable due to the cost of transport.  Insofar as the prior art suggests using the same dispersing polymer to create suspensions of the same mineral materials, the act of creating dispersions that are cost-effective to ship to customers would lead one of ordinary skill to produce slurries of similarly high solids concentration.  (Same polymer dispersant and same material to be dispersed lends to a reasonable expectation that suspensions with a correspondingly high solids content are obtainable.)
	Claims 2, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Suau, WO 2015/079140 in view of Suau et al., U.S. Patent # 9,150,722 as applied to claims 1 and 3-16 above, and further in view of Bown etal., U.S. Patent # 6,003,795 and/or Golley, EP 614 948 for the reasons outlined previously.
	As for amended claim 13, the additives mentioned are conventional in inorganic slurries employed in papermaking.
Response to Arguments
	Tacit is Applicants’ remarks is the suggestion that the Examiner relied on improper hindsight in formulating the prior art rejection because poly(acrylic acids) have widespread application and, thus, Applicant seems to be indirectly posing the question as to why one of ordinary skill would choose to use the polymers taught by Suau (WO ‘140) particularly for grinding operations of inorganic materials.  At the same time, they cite conclusions from Ex Parte Tanksley and In re Gordon that imply that the courts agree with their stance.  The Examiner has reviewed the details of both of these cases and finds neither of them to present fact patterns that would elicit further deliberation as to the propriety of the rejection.  The Ex Parte Tanksley required the judges to consider whether or not the prior art libraries of cDNA clones were anticipatory of those encompassed within the claims of Appellant.  As for an alternative 103 rejection, the manner in which the rejection was framed is never articulated hence it is not possible to ascertain what were the modifications of the teachings of the prior art they were obliged to consider.  As for In re Gordon, the Examiner rejected claims to a blood filter assembly over the teachings to a strainer device intended to isolate soil and water from hydrocarbons.  In order that the claimed invention would be unpatentable, it was necessary that the prior art device be flipped so that components taught to be located on top would be re-oriented to extend from the bottom.  The decision overruling a finding of unpatentability hinged on whether or not the prior art apparatus would still be operable in this orientation to fulfill its intended purpose.
	The rejection formulated by the Examiner, by contrast, relies on a first reference that teaches an apparently anticipatory polymer prepared using an identical set of reagents and conditions acknowledging that it unusually fails to recite even one application of the polymer.  A second reference verifies that it is known that the same class of polymer materials, partially/fully neutralized polyacrylic acids, are documented to be useful as dispersants for grinding operations involving inorganics in aqueous media.  This is one of at least dozens of disclosures that contemplate the employment of similar, low molecular weight, low polydispersity neutralized polyacrylic acids as dispersants in precisely the same capacity.  While it is appreciated that there are indeed several, if not many, other known applications for using the same, the Examiner would argue that a claim to any one of these other processes of use would, likewise, be prima facie obvious.  Further, it is not inconsequential that the synthetic method by which the polymer of the secondary reference mirrors that of the one defined by the claims and the primary reference in virtually every respect with the notable distinction of sodium hypophosphite being absent from the polymerization system.  
	The Examiner, respectfully, finds this line of argument disingenuous to the extent that both of the applied references share at least one inventor in common with the inventive entity of the instant invention.  Surely, it could at least be said that, at the time of the instant invention, at least those persons would have conceived of using the polymer taught in the WO ‘140 disclosure in the same manner advocated by the U.S. ‘722 document since they coauthored both.

	As for the assertion that the rejection should be withdrawn based on secondary considerations, the Examiner disagrees.  WO ‘140 teaches ALL of the claimed conditions and reagents mentioned in connection with the subject matter that defines the polymerization process.  Thus, it is immaterial whether or not the evidence of record illustrates an unexpected result associated with the presence/absence of sodium hypophosphite insofar as this aspect of the invention is anticipated by the primary reference.  Any demonstration of unexpected results would have to be tied to an element of the claimed invention not taught by the primary reference.  To reiterate, the Examiner is cognizant that US ‘722 is silent as to the incorporation of sodium hypophosphite but the rejection is stated as WO ‘140 ivo US ‘722, not the reverse.

	This rejection is not being made final only because the Examiner curiously opted to object to the Specification when a 112(a) new matter rejection of claim 10 had been more appropriate.


.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


August 1, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765